UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-7174



PARIS MITCHELL WHEDBEE,

                                              Petitioner - Appellant,

          versus


DIRECTOR, DEPARTMENT OF CORRECTIONS; E. M.
TUCKER, Chairman, Virginia Parole Board,

                                             Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-98-90-AM)


Submitted:   January 7, 1999              Decided:   January 19, 1999


Before WIDENER, MURNAGHAN, and ERVIN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Paris Mitchell Whedbee, Appellant Pro Se. Vaughan Christopher
Jones, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Paris Mitchell Whedbee seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 1998).    We have reviewed the record and the

district court’s order and find no reversible error.   Accordingly,

we deny a certificate of appealability and dismiss the appeal on

the reasoning of the district court.     See Whedbee v. Director,

Dep’t of Corrections, No. CA-98-90-AM (E.D. Va. July 2, 1998).*   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          DISMISSED




     *
       Although the district court’s judgment or order is marked as
“filed” on June 30, 1998, the district court’s records show that it
was entered on the docket sheet on July 2, 1998.        Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the judgment or order was entered on the docket sheet
that we take as the effective date of the district court’s
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                2